Citation Nr: 1030162	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-19 498	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine prior to May 7, 
2007.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine from May 7, 2007.

3.  Entitlement to an increased rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1993 
and from October 2002 to November 2004.  The Veteran had 
additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a 
June 2007 rating decision, the RO granted service connection for 
degenerative disc disease of the cervical spine, and assigned a 
20 percent rating effective from November 2, 2004 to May 7, 2007, 
and a 10 percent rating from May 7, 2007.  In an April 2008 
rating decision, the RO increased the Veteran's disability rating 
for degenerative disc disease of the lumbar spine from 10 percent 
to 20 percent, effective November 9, 2007, and granted service 
connection for bilateral hearing loss, assigning a 0 percent 
(noncompensable) rating, effective November 9, 2007.

A video conference hearing was held in July 2010 with the Veteran 
in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, 
sitting in Washington, D.C., who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In July 2010, prior to promulgation of a decision in the 
appeal, the Veteran and his representative indicated at a hearing 
before the Board that they would like to withdraw the appeal for 
the issue of entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Prior to May 7, 2007, the Veteran's degenerative disc disease 
of the cervical spine was not characterized by forward flexion of 
the cervical spine of 15 degrees or less, or by ankylosis of the 
cervical spine.

3.  From May 7, 2007, the Veteran's degenerative disc disease of 
the cervical spine was characterized by forward flexion of the 
cervical spine of 30 degrees or less, but greater than 15 
degrees.

4.  Prior to September 8, 2008, the Veteran's degenerative disc 
disease of the lumbar spine was characterized by forward flexion 
of the thoracolumbar spine greater than 30 degrees, and was not 
characterized by ankylosis.

5.  From September 8, 2008, the Veteran's degenerative disc 
disease of the lumbar spine was characterized by forward flexion 
of the thoracolumbar spine of 30 degrees or less.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the 
issue of entitlement to an initial compensable rating for 
bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine prior to May 
7, 2007 have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5243 (2009).

3.  The criteria for an initial 20 percent rating for 
degenerative disc disease of the cervical spine from May 7, 2007 
have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 
(2009).

4.  The criteria for a 20 percent rating for degenerative disc 
disease of the lumbar spine prior to September 8, 2008 have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 
(2009).

5.  The criteria for a 40 percent rating for degenerative disc 
disease of the lumbar spine from September 8, 2008 have been met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

As will be discussed below, the Veteran has withdrawn his appeal 
for the issue of entitlement to an initial compensable rating for 
bilateral hearing loss.  Therefore, no further discussion of the 
duty to notify and assist is necessary with regard to that issue.

Prior to the initial adjudication of the Veteran's claims for his 
cervical spine and lumbar spine disorders, letters dated December 
2004 and November 2007, respectively, were sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the evaluations assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the Veteran's cervical spine claim, in his 
February 2008 notice of disagreement (NOD), he took issue with 
the initial disability ratings assigned and is presumed to be 
seeking the maximum benefits available under the law for each 
appealed issue.  Dingess; see also AB v. Brown.  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a June 2008 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the Veteran's lumbar spine claim, the Board notes 
that the notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in May 2008.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's lumbar and 
cervical spine conditions.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

1.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated at the 
hearing in July 2010 that they wanted to withdraw the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss.  The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated into 
the record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal of 
that issue on appeal. See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As such, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for the issue of entitlement to 
an initial compensable rating for bilateral hearing loss, and it 
is dismissed.

2.  Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).
	
Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The Board notes that the schedular criteria for rating the spine 
have been amended twice in recent years.

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  Second, effective September 26, 2003, 
the rating criteria for evaluating other spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see 
also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More 
specifically, effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome only, but 
continued to evaluate that disease under Diagnostic Code 5293.  
See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back ratings.  
According to that renumbering, Diagnostic Code 5237 now governs 
ratings of lumbosacral strain, Diagnostic Code 5239 governs 
ratings of spondylolisthesis or segmental instability, and 
Diagnostic Code 5243 governs ratings of intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009)).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Here, because the Veteran filed his claim in November 2004, only 
the most recent criteria are for application.

Under the new General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the cervical spine not greater than 
170 degrees; or forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is for application with forward flexion of the 
cervical spine of 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
cervical spine; or with forward flexion of the thoracolumbar 
spine not greater than 30 degrees; or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for application 
when there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2009).  In addition, the relevant notes are as 
follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is 30 degrees, and 
left and right rotation is 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurological symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The revised rating schedule for rating intervertebral disc 
syndrome under Diagnostic Code 5243 is as follows:

A 10 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
assigned with incapacitating episodes of having a total duration 
of at least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

a.  Cervical Spine Disability Prior to May 7, 2007.

The Veteran was assigned a 20 percent disability rating under 
Diagnostic Code 5242 for degenerative disc disease of the 
cervical spine prior to May 7, 2007.

Treatment records dated August 2004 include x-rays of the 
cervical spine.  There were minor posterior disc bulges at C3-4, 
C4-5, and C5-6, and produced mild central canal stenosis.  
Lateral components of the disc protrusions and possible mild bony 
hypertrophic changes narrowed the neuroformina very slightly.

The Veteran was afforded a VA QTC examination in May 2006.  He 
reported pain and stiffness in his neck, as well as weakness in 
his arm and leg.  He described the pain as crushing in nature, 
and 10/10 in severity.  Physical activity and stress elicited 
pain, while rest and medication provided relief.  He stated that, 
at the time of pain, he required bed rest, but denied any 
incapacitation.  He had difficulty with lifting.  He was able to 
brush his teeth, shower, vacuum, get dressed, walk, and shop.  He 
was unable to drive a car, cook, take out the trash, garden, or 
mow the lawn.  His usual occupation was construction and he had 
not been employed since July 2002.

On examination, the Veteran's head was in a normal position.  
Forward flexion and extension of the cervical spine were each 
measured at 30 degrees, with the onset of pain at 30 degrees.  
Lateral flexion was 45 degrees bilaterally, and rotation was 80 
degrees bilaterally.  The joint function of the spine was 
additionally limited by 10 degrees following repetitive use due 
to pain, fatigue, and lack of endurance.  X-rays revealed 
alignment of the vertebral bodies to be intact.  There was no 
identifiable fracture, dislocation, or prevertebral soft tissue 
swelling.

An x-ray taken in November 2006 revealed posterior spurring at 
C5-6.  There was mild disc space narrowing at this level as well.  
Full range of motion was seen on flexion-extension views, with no 
evidence of instability.  In frontal projected, the cervical 
spine and head listed toward the left, which poorly represented 
compensation for curvature below.

Based on the evidence of record, a rating in excess of 20 percent 
for degenerative disc disease of the cervical spine is not 
warranted prior to May 7, 2007.  As noted above, in order to 
apply the higher 30 percent rating, the Veteran's disability must 
be manifested by forward flexion of the cervical spine of 15 
degrees or less, or favorable ankylosis of the cervical spine.  
The evidence demonstrates that during the applicable period, the 
Veteran's forward flexion was approximately 30 degrees, and 
limited to 20 degrees on repetitive use.  There is no indication 
of any ankylosis.  Therefore, the criteria for a higher rating 
have not been met.

The Board has also considered a rating under Diagnostic Code 5243 
based on incapacitating episodes.  However, the record does not 
demonstrate that the Veteran was prescribed bed rest by a 
physician, and he denied any incapacitation during his 
examination.

The Board has also considered separate ratings for neurological 
impairment.  However, the Veteran has already established service 
connection for peripheral neuropathy associated with degenerative 
disc disease in all four extremities.  There is no competent 
evidence of any other neurological symptoms, such as bowel or 
bladder complaints.

b.  Cervical Spine Disability From May 7, 2007.

The Veteran was assigned a 10 percent rating under Diagnostic 
Code 5242 for degenerative disc disease of the cervical spine 
from May 7, 2007.

The Veteran underwent a VA examination in May 2007.  With respect 
to current symptoms, the Veteran reported constant pain in his 
neck, rated as 7 to 8/10 in severity.  He also experienced 
stiffness and weakness.  He treated his condition with 
Hydrocodone, Tylenol, and Methocarbamol.  These medications 
provided relief but made the Veteran feel drowsy.  He denied any 
flare-ups but indicated that pain increased if he suddenly 
twisted.  He denied any weight loss, fevers, or bowel or bladder 
complaints, though he reported numbness in his left upper and 
lower extremities.  He denied any periods of incapacitation in 
the last year due to neck or back pain.  He had not worked since 
leaving active duty in 2004, but was undergoing vocational 
rehabilitation.  His condition did not affect eating, grooming, 
bathing, toileting, or dressing.  He was able to hunt and fish, 
but not for prolonged periods.  Keeping his head in one steady 
position caused him to have stiffness.  He was able to drive for 
up to 30 minutes, but preferred not to drive as his medications 
made him drowsy.

On examination, the Veteran walked without use of aids, though he 
utilized a knee brace for left knee problems.  Forward flexion 
and extension of the cervical spine were each measured at 40 
degrees, with the onset of pain at 37 degrees.  Right lateral 
flexion was measured at 37 degrees, with the onset of pain at 32 
degrees.  Left lateral flexion was 40 degrees, with the onset of 
pain at 37 degrees.  Rotation was 60 degrees bilaterally, with 
the onset of pain at 55 degrees.  On repetitive use, range of 
motion was decreased by 5 degrees in all ranges.

The Veteran underwent an additional examination in September 
2008.  The Veteran reported pain, stiffness and numbness in his 
neck.  Pain was rated as 8/10 in severity.  He treated his 
condition with Tramadol.  He denied any incapacitation or bowel 
or bladder symptoms.  Forward flexion of the cervical spine was 
measured at 31 degrees, and extension was 22 degrees.  Right 
lateral flexion was 23 degrees, and left lateral flexion was 26 
degrees.  Right rotation was 43 degrees, and left rotation was 52 
degrees.  All ranges were limited by the onset of pain at the 
noted measurements.  The examiner indicated that joint function 
was additionally limited on repetitive use.  There was no 
ankylosis.

The Veteran testified at a hearing in July 2010.  He stated that 
he was being treated with physical therapy, and was in the 
process of setting up an appointment for pain management 
services.  He was taking Hydrocodone, Cyclobenzaprine, and 
Lunesta.  These medications made him drowsy and restricted his 
ability to operate machinery or drive a car.  He indicated that 
he stopped to stretch twice during his 90 minute drive to the 
hearing.

Based on the evidence of record, the Board finds that a 20 
percent rating is warranted during this period.  As discussed 
above, a 20 percent rating is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees.  Here, forward flexion in May 2007 was 37 
degrees, limited to 32 degrees after repetitive motion.  However, 
in September 2008, forward flexion was 31 degrees, with 
additional limitation on repetitive use.  The September 2008 
examiner did not specify in degrees how much additional 
limitation is caused by repetitive use; however, with resolution 
of doubt in the Veteran's favor, the Board finds that the next 
higher rating of 20 percent rating is in order as the examiner 
did indicate that there was additional impairment.  Thus, the 
Board concludes that a 20 percent rating is appropriate for this 
period.

A higher 30 percent rating is not warranted, as there is no 
competent evidence showing forward flexion not greater than 15 
degrees or favorable ankylosis of the cervical spine.  Moreover, 
as noted above, the Veteran is service-connected for peripheral 
neuropathy in his extremities, and no additional neurological 
complaints were reported.  Therefore, separate ratings for 
neurological disabilities are not warranted. 

c.  Lumbar Spine Disability

The Veteran was assigned a 20 percent disability rating under 
Diagnostic Code 5242 for degenerative disc disease of the lumbar 
spine from November 9, 2007.

The Veteran was afforded a VA examination in April 2008.  He 
reported stiffness in his lower back, and weakness in his lower 
back and legs.  Pain was constant, and rated as 8/10 in severity.  
He treated his condition with Hydrocodone and Methocarbomal.  He 
denied any incapacitation.  On examination, the Veteran's gait 
and posture were normal.  No spasm was present.  There was 
tenderness around the bilateral paraspinal muscles of the lumbar 
spine.  There was no ankylosis.  Flexion was measured at 65 
degrees, with the onset of pain at 60 degrees.  Extension was 30 
degrees, with the onset of pain at 20 degrees.  Right lateral 
flexion was 25 degrees, with the onset of pain at 20 degrees.  
Left lateral flexion was 20 degrees, with the onset of pain at 15 
degrees.  Right rotation was 30 degrees, with the onset of pain 
at 30 degrees.  Left rotation was 30 degrees, with the onset of 
pain at 25 degrees.   The examiner further indicated that joint 
function was additionally limited by 20 degrees due to pain, 
fatigue, weakness, lack of endurance, and incoordination after 
repetitive use.  Spinal motion was otherwise symmetric with 
normal curvatures of the spine.

The Veteran was examined again in September 2008.  There was 
muscle spasm in the lumbar area, and tenderness of the lumbar 
muscles.  Pain radiated to both legs on movement.  Straight leg 
raising was positive bilaterally.  Flexion was 26 degrees with 
pain, and extension was 18 degrees with pain.  Right lateral 
flexion was 11 degrees with pain, and left lateral flexion was 15 
degrees with pain.  Right rotation was 21 degrees with pain, and 
left rotation was 22 degrees with pain.  While the examiner noted 
that joint function was additionally limited by pain, fatigue, 
and weakness after repetitive use, he indicated this was not 
manifested by fewer degrees of range of motion.

The Veteran testified at a hearing in July 2010.  He stated that 
he was being treated with physical therapy, and was in the 
process of setting up an appointment for pain management 
services.  He was taking Hydrocodone, Cyclobenzaprine, and 
Lunesta.  These medications made him drowsy and restricted his 
ability to operate machinery or drive a car.  He indicated that 
he stopped to stretch twice during his 90 minute drive to the 
hearing.

Based on the evidence of record, the Board finds that a staged 
rating is appropriate.  In that regard, the findings of the April 
2008 VA examination are not consistent with the higher 40 percent 
rating.  Forward flexion was measured at 65 degrees, but limited 
to 40 degrees when pain and pain on repetitive use are factored 
in.  A higher rating is not warranted unless forward flexion was 
30 degrees or less, or there was favorable ankylosis of the 
thoracolumbar spine.

However, the findings of the September 2008 examination are 
consistent with the higher 40 percent rating.  Forward flexion 
was measured at 26 degrees, limited by pain.  The Board also 
notes that the ranges of motion in the other vectors were no 
greater than 22 degrees when limited by pain, indicating a fairly 
severe level of reduced joint function.  

A higher 50 percent rating is not warranted as there is no 
competent evidence demonstrating unfavorable ankylosis of the 
thoracolumbar spine.

Therefore, as of September 8, 2008, the date of the Veteran's VA 
examination, a rating in excess of 20 percent is not warranted.  
However, from that date, a 40 percent rating is warranted.

A rating based on incapacitating episodes is not warranted, as 
the evidence does not demonstrate that the Veteran was prescribed 
bed red by a physician.  As noted above, the Veteran is service-
connected for peripheral neuropathy in his extremities, and no 
additional neurological complaints were reported.  Therefore, 
separate ratings for neurological disabilities are not warranted.

d.  Extraschedular Evaluation

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's spinal conditions 
with the established criteria found in the rating schedule for 
those disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, as 
discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  The Veteran testified and provided 
statements indicating his inability to work due to his 
disabilities.  However, there is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal, by themselves, would cause any impairment with employment 
over and above that which is already contemplated in the assigned 
schedular rating.  The assigned 40 percent and 20 percent 
disability ratings for lumbar and cervical spine disabilities, 
respectively, contemplate a significant impact on the Veteran's 
employment.  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

The appeal regarding the Veteran's claim of entitlement to an 
initial compensable rating for bilateral hearing loss is 
dismissed.

An initial rating in excess of 20 percent for degenerative disc 
disease of the cervical spine prior to May 7, 2007 is denied.

An initial rating of 20 percent for degenerative disc disease of 
the cervical spine from May 7, 2007 is granted, subject to the 
laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine prior to September 8, 2008 is denied.

A 40 percent rating for degenerative disc disease of the lumbar 
spine from September 8, 2008 is granted, subject to the laws and 
benefits governing the award of monetary benefits.




REMAND

In a November 2007 statement, the Veteran indicated that he was 
unable to work since November 2004.  At his July 2010 hearing, 
the Veteran testified that he had engaged in vocational 
rehabilitation but was unable to find work due to in part to his 
service-connected disabilities.  The Veteran also reported not 
working since 2002 in his VA examinations.

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.

When the issue of entitlement to a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board has jurisdiction to 
consider that issue.  See VAOGCPREC 6-96 (August 16, 1996); 
VAOGCPREC 12-2001 (July 6, 2001).

In this case, however, the record does not contain sufficient 
evidence to render a finding on unemployability.  

The Veteran is currently service connected for degenerative disc 
disease of the lumbar spine, rated as 40 percent disabling;  
degenerative disc disease of the cervical spine, rated as 20 
percent disabling; tinnitus, peripheral neuropathy of the left 
lower extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the right arm, and peripheral 
neuropathy of the left arm, each rated as 10 percent disabling; 
and bilateral hearing loss, rated as 0 percent disabling.  The 
Veteran's combined disability rating is 70 percent.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disabilities do not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on the ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In light of the above, the Board finds that 
the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disabilities is 
demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
duty-to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.

2.  The Veteran should be scheduled for an 
appropriate VA examination(s) to determine 
the effect of his service-connected 
disabilities (degenerative disc disease of 
the lumbar and cervical spines, tinnitus, 
bilateral hearing loss, and peripheral 
neuropathy of the bilateral upper and lower 
extremities) on employability.  The claims 
folder should be made available to the 
examiner(s).  The examiner(s) should 
particularly consider the Veteran's July 2010 
hearing testimony, and the permanent 40 pound 
lifting restriction he received in October 
2003 while still in the military.  The 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service-connected disabilities.  
The examiner should note that consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected disabilities.  
The question is whether the Veteran is 
capable of performing the physical and mental 
acts required by employment, not whether the 
Veteran can find employment.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


